Citation Nr: 0636491	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent disabling for post-traumatic stress disorder 
(PTSD) prior to October 22, 2004.

2.  Entitlement to a disability evaluation in excess of 50 
percent disabling for PTSD as of October 22, 2004.

3.  Entitlement to service connection for polymyalgia 
rheumatica claimed as rheumatoid arthritis, multiple joints, 
to include as secondary to service-connected residuals of 
shell fragment wound to the left knee.  

4.  Entitlement to special monthly pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952, and from December 1954 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
Puerto Rico which denied entitlement to service connection 
for polymyalgia rheumatica claimed as rheumatoid arthritis, 
multiple joints and entitlement to special monthly pension 
and a June 2004 rating decision which granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation.  While the appeal was pending, the RO in an 
October 2004 rating decision, granted a staged rating that 
increased the PTSD to 50 percent disabling as of October 22, 
2004.  As this increased rating does not constitute a full 
grant of all benefits possible for the veteran's PTSD, and as 
the veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for the PTSD is still 
pending from initial entitlement.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issue of entitlement to service connection for 
polymyalgia rheumatica, to include as secondary to service 
connected residuals of shell fragment wound to the left knee, 
and the issue of entitlement to special monthly pension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 22, 2004, the veteran's service-
connected PTSD is shown to be manifested by such as symptoms 
as nightmares, hypervigilance, startle response, anger, 
irritability and depressed mood and most recent Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
of 75 and is shown by medical evidence to cause occasional 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily).   

2.  As of October 22, 2004, the veteran's service-connected 
PTSD is shown to be manifested by such symptoms as 
nightmares, hypervigilance, startle response, anger, 
irritability and depressed mood, impaired judgment and 
insight, anxious mood, blunted affect, and memory impairment 
and most recent Global Assessment of Functioning (GAF) scores 
attributable to PTSD of 55 and is shown by medical evidence 
to only result in reduced reliability and productivity due 
his PTSD symptoms, but not in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood from 
his symptoms.    


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for PTSD 
have been met prior to October 22, 2004.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in August 1998.  Prior to granting 
service connection for PTSD, the RO provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection in a September 2001 letter.  
The duty to assist letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to these claims so that VA could help by getting 
that evidence.    

Although the veteran did not receive another duty to assist 
letter pertaining to entitlement to an increased rating, he 
is not prejudiced by the Board's consideration of his 
increased rating claim, as VA has already met all notice and 
duty to assist obligations to him.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial effective date, if a higher disability 
rating is granted on appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  Although the veteran is 
in receipt of Social Security benefits, the record reflects 
that these were age related benefits.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including VA examinations 
of the claimed conditions the most recent psychiatric 
examination report of October 2004 provides a recent 
assessment of the veteran's condition based on examination of 
the veteran.  

Lastly, the Board is granting a staged rating for PTSD.  
After the RO implements the Board's decision in a rating 
decision, the veteran will be afforded the opportunity the 
appeal the effective date assigned.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).  An appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Service connection for PTSD was granted by the RO in an June 
2004 decision and a 10 percent rating was initially granted 
as of August 5, 1999.  This rating, which effectuated an 
April 2004 Board decision granting service connection for 
PTSD, was appealed.  An August 2004 rating increased the 
rating to 50 percent for PTSD while the appeal was pending.  

Among the pertinent evidence received is the report of a 
December 1999 VA PTSD examination.  This examination revealed 
that the veteran had no hospitalizations or psychiatric 
prescriptions shown on computer file.  He had no psychiatric 
treatment prior to a July 1999 (private) evaluation, which 
will be addressed later.  Occupationally he had worked in a 
grocery store after service, then picked coffee and then in a 
factory for over 33 years until August 1999.  Review of the 
claims file revealed that he sustained a shell fragment wound 
to the left knee in September 1952.  The July 1999 private 
evaluation was reviewed and noted to contain diagnoses of 
PTSD and major depression.  He was currently in no continuous 
medical treatment.  He was noted to live with his wife and 
received VA compensation and Social Security benefits.  He 
reported that he did not sleep much.  He went to bed around 9 
p.m. and woke up around 3 a.m.  He spent the day reading and 
resting at home.  He reported that he remembered the war and 
could not watch war movies.  He also complained of hearing a 
noise in his right ear.  He also complained of left leg pain 
with numbness on his toes.  Objective examination revealed 
him to be clean, overweight and unshaven.  He was alert and 
oriented times three.  His mood was slightly depressed and 
his affect was constricted.  His attention and concentration 
were good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating and not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  He was competent to handle VA funds.  
The Axis I diagnoses was depressive disorder, not otherwise 
specified, mild.  His GAF was 75.  The examiner opined that 
the veteran did not meet the diagnostic criteria for either 
major depressive disorder or PTSD.  

The veteran underwent evaluations by a private psychiatrist 
from the American Board of Disability Analysts in July 1999 
and May 2000.  The complaints, history, findings and 
diagnoses from both examinations were essentially identical.  
These examinations found that the veteran's complaints were 
that he could not sleep well, he was scared of everything and 
had nightmares.  He indicated that he punched his wife while 
in his sleep.  He indicated his coworkers called him crazy 
from his war experiences.  He also complained that he yelled 
and screamed often, felt sad, cried often, was unmotivated 
and viewed life as generally unpleasant.  His military 
history was noted to include a grenade wound to his left 
knee.  He did not receive psychiatric treatment prior to July 
1999 and had no history of psychiatric hospitalizations.  He 
denied use or dependence on alcohol or drugs.  Regarding 
daily activities he did not do chores, but was able to bathe, 
dress and feed himself without supervision.  He watched TV 
and listened to radio.  He described his interfamily and 
social relationships as inadequate.  He attended church.  He 
was married with two children and lived in his house with his 
wife.  

His appearance was adequate, and his clothes and shoes were 
clean.  He had good personal hygiene.  His general attitude 
was tense and he looked anguished and worried.  His 
psychomotor activity was reduced.  He remained seated during 
the interview and his movements were normal.  He presented 
rigidity in his left knee.  There were no tics, trembling or 
other strange gestures.  His verbal expression was normal in 
the amount, although fluidity was slow.  His volume was low, 
articulation was clear and intonation was normal and 
appropriate.  His affect was in accordance with the thought 
content and his mood was anguished.  Upon exploring the 
sensorial system he reported hearing the voice of a woman who 
says his name and he also reported seeing shadows of soldiers 
on the war front.  Flow of thought was normal regarding idea 
quantity, but slow.  His associations were organized and goal 
oriented.  He was logical, coherent and relevant.  He did not 
present any mental blocks or thought disorders.  He reported 
a phobia of being attacked.  There were no obsessions or 
compulsions.  There was no evidence of suicidal, homicidal or 
antisocial ideation.  He did not report deliriums.  He 
presented flashbacks, reliving the traumatic happening.  He 
presented intense psychological malaise when exposed to 
internal or external stimuli and was hypervigilant.  He 
presented feelings of despair.  He was oriented in time, 
place and person.  He had some deficiency in immediate 
memory, but remote memory was intact.  His attention and 
concentration were reduced.  He counted from 1 to 20 going 
forward.  He did not complete the count going backward.  He 
did not perform simple calculations.  He also could not 
recite the days of the week or the months of the year.  His 
Axis I diagnosis was PTSD, major depression, recurrent.  No 
GAF score was given in either examination from July 1999 or 
May 2000.  

The report of an April 2003 VA examination noted the 
veteran's history of medical treatment included the shell 
fragment wound from service.  Review of the claims file 
showed no treatment for psychiatric problems.  He was noted 
to have paid for fee basis type examinations by a private 
psychiatrist.  The examinations were noted to have included a 
history of service with a shell fragment wound.  He was noted 
to have described his military stressors very comfortably.  
His post military history included working at a factory for 
33 years.  He lost his job when the factory closed.  He 
received Social Security benefits at age 62.  He indicated 
that he worked until age 71 when the plant closed and he 
stopped working.  He also drank and smoked in service and 
quit after he lost his job in 1999 because he needed the 
money at home.  He had some early marital difficulties 
because of his wife's "strong character."  He indicated his 
wife was happier since he stopped drinking.  He described his 
social relationships as adequate and his relationship with 
his two sons were also good.

Mental status examination revealed the veteran to be well 
developed, short, somewhat overweight individual who was 
adequately dressed and groomed.  He was aware of the 
interview situation and was in full contact with reality.  
The examiner noticed his speech to be somewhat slurred, 
although the veteran did not perceive this.  Both his hands 
were swollen.  His answers were relevant and coherent.  The 
content of thought was logical.  He did not describe any 
delusions or hallucinations.  He did not refer any overt 
suicidal or homicidal ideas or hallucinations.  He did not 
refer any overt suicidal or homicidal ideas.  He said that it 
took him some time to get used to not working and he has been 
somewhat depressed.  He said that he sometimes had some 
dreams about boxing and has hit his wife.  He made mention of 
some details of his Army life but was able to recall these 
things without difficulty or getting emotionally affected at 
all.  Regarding his daily life, he was mostly at home.  He 
went with his wife to take lunch to his granddaughters in 
school near his house.  He did indicate that while he was 
driving he suddenly did not know where he was going and it 
took him a while to figure out what road to take.  He also 
mentioned having difficulty retaining things in his mind and 
he did not have the same ability as before.  His affect 
displayed was adequate.  His mood was mildly depressed.  He 
was oriented in time, place and person.  His memory was 
fairly adequate for remote and past events.  He was noted to 
have more difficulty with recent memory.  His intellectual 
functioning was adequate although there was some decrease in 
his ability to retain and recall information.  His judgment 
was adequate, his insight was superficial.  

As to other signs and symptoms, he did not present any 
impairment of thought process or communication except that 
his speech was rather slow and slurred.  There were no 
delusions or hallucinations.  He was able to maintain 
adequate eye contact and his behavior and interaction during 
the interview were adequate and pleasant.  There were no 
active suicidal or homicidal thoughts.  He had the ability to 
maintain his personal hygiene and basic activities of daily 
living.  He was found to be oriented in person, place and 
time.  He did not present obsessive or ritualistic behavior.  
Despite his slurred speech, his answers were relevant and 
coherent.  He did refer and was noted to be mildly depressed.  
In terms of sleep impairment, the veteran mentioned that 
there had been occasions in which he has not been able to 
sleep during the night and usually has remained looking out 
the balcony of his home.  He also said that he had dreams 
about boxing and has hit his wife during those dreams.  Not 
other disorders or symptoms were referred.  The examiner in 
this examination opined that while it was quite evident that 
this veteran was in active military combat and was wounded, 
he did not present any of the other symptoms required for the 
diagnosis of PTSD.  The Axis I diagnosis was depressive 
disorder, not otherwise specified.  His GAF was 75.  The 
examiner also commented that the veteran never presented any 
difficulties related to his experiences during service, 
specifically in Korea.  Although he was noted to have some 
mild difficulties in his recent memory, and also in his 
ability to retain and recall information, at this point, 
these symptoms do not warrant a specific diagnosis of an 
organic brain disorder and/or dementia. 

VA records do not reveal treatment for PTSD or other 
psychiatric complaints prior to 2004.  

VA treatment records from 2004 reflect that in June 2004, a 
psychiatric progress noted, the veteran reported poor night 
sleep with early morning awakening.  There were also 
nightmares about his Korean War experiences.  He was 75 years 
old, was married, had 2 sons, but was living apart.  He was 
retired after having worked about 30 years in a textile 
factory.  He lived on Social Security retirement and VA 
benefits.  Aside from poor sleep the veteran reported being 
down and easily cried.  He also endorsed auditory 
hallucinations.  He also had a history of poor appetite with 
decreased weight.  His mental status revealed him to present 
with depressed mood and affect.  He talked with normal flow 
and was coherent.  His session was geared to obtain a history 
and establish a working plan.  There were no psychotic 
symptoms.  He was non suicidal and oriented times 3.  His 
diagnosis was major depression.  VA treatment records 
reflected that he was prescribed medications to treat major 
depression.  

An August 2004 treatment record revealed the veteran to 
complain of night sleep still being poor with early morning 
awakening and persisted with war nightmares.  He had improved 
appetite and weight.  His mental status presented with 
depressed mood and shallow affect.  He answered with a soft 
toned voice and was coherent.  At the present there were no 
psychotic symptoms and the veteran was non suicidal.  He was 
oriented times 3.  He presented with good judgment and fair 
insight.  He was diagnosed with major depression.  

The report of an October 2004 VA examination for PTSD 
revealed the veteran to be treating at the outpatient clinic 
with venlafaxine and citrolapram.  There was no history of 
hospitalizations for psychiatric complaints.  The April 2003 
VA examination for PTSD was noted to have diagnosed 
depressive disorder not otherwise specified.  His June 2003 
brain MRI showed multiple pathologies.  He received all his 
treatment at the VA clinic.  He reported that he woke up in 
the early morning but also went to bed early.  He complained 
about forgetting things and was not remembering what he was 
going to do.  He reported that one of the medications gave 
him diarrhea.  His memory problems were worse for the past 
month.  He reported getting lost and disoriented when driving 
or walking out of the house.  He denied drinking some years 
or smoking for over 20 years.  He complained about dizzy 
spells and needed to use a cane due to the loss of balance.  
He complained of irritability at times and of getting 
aggressive with his wife.  He denied legal problems.  He lost 
some weight but gained it back.  He reported that the 
medications were helping him somewhat.  He reported that he 
had dreams of getting in a confrontation with a man in 
underwear, and found that when he woke up he was hitting the 
wall.  His wife reported that he does not remember what he is 
told and gets irritable with her.  She reported that he 
frequently gets lost.  He also reported that he has a very 
restless sleep.  His wife handled all the finances because of 
his memory problems.  She assisted him to bathe and dress due 
to his loss of balance and risk.  She accompanied him all the 
time in order to prevent him from getting lost.  

He was noted to remain unemployed since 1999 after working in 
a jeans factory for 33 years.  He did not remember the name 
of the factory.  He lived with his wife.  He received Social 
Security and VA benefits.  Mental status examination revealed 
him to be clean, overweight, adequately dressed and groomed.  
He was alert, oriented to person, place and year only.  His 
mood was anxious.  His affect was blunted.  His attention was 
fair.  His concentration was fair.  His memory was very poor.  
He was able to recall 2 out of 3 objects after 2 minutes.  
His speech was clear and coherent.  He was not hallucinating.  
He was not suicidal or homicidal.  His insight and judgment 
were impaired.  He exhibited good impulse control.  The 
examiner noted that the veteran did not specify any PTSD 
stressor, but only mentioned being in the Korean War.  The 
April 2003 VA examination was noted to state that the veteran 
did not meet the PTSD criteria.  The Axis I diagnosis was 
PTSD by record, depressive disorder not otherwise specified, 
and cognitive deficit causing late effects in cerebrovascular 
disease.  His GAF was 55 for all Axis I diagnoses.  The 
examiner concluded by noting that the initial C&P examination 
and outpatient clinic notes lacked a diagnosis of PTSD, but 
the veteran was currently 10 percent service connected for 
PTSD.  The veteran had serious cognitive defects clearly 
compatible with the MRI findings that correspond to his 
current overall function.  There was no way to separate any 
PTSD symptoms from the ones described which are related to 
the depressive disorder and cognitive defect diagnosed.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
These criteria contemplate that a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation  is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  The record reflects the 
veteran's GAF scores to have fluctuated from 55 to 75.  A GAF 
score from 71 to 80 represents a condition in which if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; or no more than slight 
impairment in social, occupational, or school functioning.  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  

The Board has examined the medical evidence and finds that 
prior to October 22, 2004, the evidence is in equipoise as to 
whether the veteran's service connected PTSD is 30 percent 
disabling prior to October 22, 2004.  Although the veteran's 
VA examination reports from December 1999 and April 2003 
suggested only mild symptoms with GAF scores of 75, 
consistent with the criteria for a 10 percent rating, the 
private examinations from July 1999 and May 2000 as well as 
the VA treatment records from June and August 2004, were 
suggestive of greater impairment approaching the 30 percent 
rating criteria.  

Although no GAF scores were reported in these private 
examinations and 2004 VA records, they did show the veteran 
to have a problem with sleep due to nightmares.  He also 
complained of irritability and temper problems, and presented 
with anxious or depressed moods in these records.  He also 
endorsed problems with auditory and/or visual hallucinations 
in these records, as well as flashbacks and hypervigilance.  
He also exhibited short term memory problems.  These symptoms 
were described in the private examinations from July 1999 and 
May 2000 as causing issues with his interpersonal 
relationships, both with family members and others.  However 
the symptoms were not shown to have interfered with his 
ability to maintain employment, as he was said to have worked 
over 33 years at the same job and worked after this.  He is 
now noted to receive age related benefits from Social 
Security.  Nor did these records suggest that his symptoms 
interfered with his ability to self care or maintain personal 
hygiene.  The findings from these records are suggestive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.)

Although the evidence reflects that the veteran's PTSD 
symptoms prior to October 22, 2004 are 30 percent disabling 
from initial entitlement, the preponderance of the evidence 
is against a 50 percent rating prior to October 22, 2004.  
The veteran's PTSD symptoms prior to this date do not reflect 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence as described above did 
not reveal any such manifestations from his PTSD symptoms.  
His speech repeatedly was shown to be normal in thought 
content, although somewhat slow or slurred.  He displayed 
adequate affect.  He did not cite panic attacks more than 
once a week.  His long term memory was intact, although short 
term was impaired.  He also showed no impairment in judgment, 
insight, or other thought impairments.  The evidence thus is 
in favor of a 30 percent initial rating, but no more, for 
PTSD prior to October 22, 2004.  

Regarding the question of entitlement to a rating in excess 
of 50 percent disabling as of October 22, 2004, the Board 
finds that the preponderance of the evidence is against such 
a grant.  The evidence of record from that time, specifically 
the October 2004 VA examination report, fails to show the 
PTSD symptoms to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances or inability to establish and 
maintain effective relationships.  The findings from this 
examination revealed the veteran to have some problems with 
poor memory, impaired judgment and insight, anxious mood and 
blunted affect, with complaints of ongoing bad dreams and 
irritability with occasional aggressiveness.  However on 
examination, he showed good impulse control, he was alert and 
oriented in all three spheres and he exhibited good hygiene 
and grooming.  He did not have suicidal or homicidal 
thoughts.  His GAF score was 55, indicating only moderate 
symptomatology.  

In summary, the Board finds that prior to October 22, 2004 
the evidence supports an initial 30 percent rating for PTSD.  
As of that date, a rating in excess of 50 percent disabling 
is not warranted.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons explained above, the balance of the evidence 
supports an initial rating of 30 percent for PTSD prior to 
October 22, 2004 and the preponderance of the evidence is 
against an evaluation in excess of 50 percent for the 
veteran's PTSD as of October 22, 2004.  The Board has 
considered the benefit-of-the-doubt doctrine with respect to 
this claim; however, as the preponderance of the evidence is 
against this claim, that doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An initial disability rating of 30 percent is granted for 
PTSD prior to October 22, 2004, subject to the laws and 
regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for PTSD is 
denied.


REMAND

The veteran claims he is entitled to service connection for 
polymyalgia rheumatica claimed as rheumatoid arthritis, 
multiple joints, to include as secondary to service-connected 
residuals of shell fragment wound to the left knee.  His 
service medical records show that he was treated once in June 
1952 for pain in his right shoulder, not relieved by heat.  
In September 1942 he sustained a shell fragment wound to his 
left knee, with records subsequent to that addressing this 
injury.  Otherwise the service medical records are silent for 
musculoskeletal complaints.  

A review of the evidence reflects that although the veteran 
underwent examinations of his joints a number of times, none 
of the examinations included a review of the claims file, nor 
was the etiology of his claimed multiple joints disorder 
properly discussed.  The most recent VA joints examination of 
February 2004 failed to include a claims file review, nor did 
the examination discuss the etiology of the veteran's claimed 
joint disorder, to include as secondary to his service-
connected left knee shell fragment wounds.

Under the provisions of 38 C.F.R. § 3.310(a) (2006), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995).

Regarding the veteran's claim for special monthly pension for 
aid and attendance/housebound benefits, the Board finds that 
this issue is inextricably intertwined with the issue of 
service connection for the polymyalgia rheumatica.  As the 
outcome of the service connection claim could affect his 
eligibility for special monthly pension benefits, this issue 
should again be adjudicated once a decision on the service 
connection claim has been rendered.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

As previously pointed out, in Dingess, supra, the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection were awarded for the 
claimed disability on appeal.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.

2.  Thereafter the AMC should schedule 
the veteran for an examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
current polymyalgia rheumatica claimed as 
rheumatoid arthritis, multiple joints.  
The examination should determine whether 
any multiple joints disorder is due to or 
aggravated by the service-connected shell 
fragment wound of the left knee.  The 
examination should also address the 
findings in the service medical records 
including the treatment for right 
shoulder complaints in discussing the 
etiology of this claimed disorder of the 
multiple joints.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his polymyalgia 
rheumatica.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed disorder 
affecting his joints, currently shown to 
be polymyalgia rheumatica (2) the medical 
probability that any diagnosed disorder 
affecting his joints began in service (3) 
the medical probability that any 
diagnosed disorder affecting his joints 
is related to the appellant's service-
connected shell fragment wound of the 
left knee and (4) whether it is at least 
as likely as not (at least a 50 percent 
chance) that the appellant's shell 
fragment wound of the left knee 
aggravated or contributed to or 
accelerated any disorder affecting his 
joints beyond its natural progression.  
If the appellant's service-connected 
shell fragment wound of the left knee 
aggravated or contributed to or 
accelerated any pathologic process of 
disorder affecting his joints, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the joint disorder itself or 
as opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AMC should schedule 
the appellant for a VA examination by an 
examiner(s) with the appropriate 
expertise to determine the nature and 
resulting limitations of the appellant's 
various disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
report.  All diagnostic tests and studies 
deemed necessary by the examiner should 
be conducted, and all pertinent 
symptomatology and findings required in 
connection with the examination for the 
benefits sought should be reported in 
detail.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of the decision reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


